DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants amended claims 1 and 20 and added new claim 21. Because of the amendments and remarks Applicants made, the obviousness rejection is withdrawn.  See, below. 
The Markush Search has been extended to the full scope of claims 1 and 20.  No prior art was found.  Therefore, the Election of Species Requirement of 11/03/2021 is withdrawn for elected Group I only, as Group I claims 1 and 20-21 are free of the prior art.
However, the Restriction Requirement of 11/03/2021 is maintained as the elected Group I claims 1 and 20-21 are still facing a maintained rejection under 35 U.S.C. 101, below.  The Election of Species Requirement of 11/03/2021 against non-elected Group II is also maintained.
Claims 2-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.
 Rejoinder of nonelected Group II (claims 2-19) will not occur in After Final because examination of nonelected Group II would constitute “further consideration and/or search”.  Please file a RCE for examination of non-elected Group II.
Current Status of 16/747,569
This Office Action is responsive to the amended claims of 06/03/2022, and to the Applicant’s response of 06/03/2022. 
Claims 1 and 20-21 have been examined on the merits.  Amended claims 1 and 20 and new claim 21 have been examined on the merits. 
Priority
This application is a continuation in part of PCT/IB2018/001062, filed on 08/13/2018, which claims priority to 62/639,233, filed on 03/06/2018, 62/587,494, filed on 11/17/2017, and 62/544,847, filed on 08/13/2017. 
Claim 1 has support from 62/544,847, therefore, 08/13/2017 is assigned as the effective filing date for claim 1. Claims 20 and 21 do not have support from 62/544,847, therefore 01/21/2020 is assigned as claim 20’s effective filing date. 
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claims amendments and Reply of 06/03/2022. 
The Examiner has reviewed the claim amendments and Reply of 06/03/2022.
Applicants revised claims 1 and 20. Applicants added new claim 21. 
Applicants revised claim 20 with Examiner’s suggestions. The claim objection for claim 20 (see paragraph 13 of previous Office Action) is withdrawn.  
The 101 rejection against claims 1 and 20-21 as being unpatentable (paragraphs 14-15 of previous Office Action) is maintained. The weight ratios and forms that Applicants argue do not overcome the 101 rejection. Applicants did not amend their claims to overcome the 101 rejection. Furthermore, Examiner has reviewed Applicants’ remarks of 06/03/2022 and has found them unpersuasive. 
Applicant’s focus on the Following Remarks (summarized, below) with Examiner’s Response: 
Applicants submit that Claims 1’s, 20’s, and 21’s therapeutic product in a specified form with specific ratios of terpenes, cannabinoids, and carrier does not occur in nature (page 16 of Remarks of 06/03/2022). 
However, the Examiner disagrees. The broadest reasonable interpretation of claims 1 and 20-21 are drawn to plant extracts, which exist in nature.  Thus, the limitations of claims 1 and 20-21 do not constitute markedly different characteristics from monoterpenes, cannabinoids, and cellulose-carriers that occur in nature and hence these claims recite a judicial exception (JE).
Applicants further submit that the form of the therapeutic product, i.e. tablets, gel capsules, sublingual oils, edibles, beverages, cigarettes, and vaporized liquids, is markedly different from any composition found in nature; therefore, the instant therapeutic product satisfies the “inventive concept” (pages 16-17 of Remarks of 06/03/2022). 
However, the Examiner disagrees. The various forms of therapeutic product (tablet, gel capsules, etc.) do not constitute “additional elements that integrate the JE into a practical application” as these forms are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  Moreover, the therapeutic products fall within the “well-understood, routine, and conventional” framework of Step 2B.  The form of the instant therapeutic product does not satisfy “inventive concept”. 
Applicants finally submit that the claim elements requiring a ratio of the components narrow the scope so that others are not foreclosed from using the monoterpene, cannabinoid, and carrier (page 17 of Remarks of 06/03/2022). 
The various weight percentages and various weight ratios do not constitute “additional elements that integrate the JE into a practical application” as these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  Furthermore, recited concentrations and ratios are significant only when they produce some markedly different characteristic.
Thus, the 101 rejection is maintained, see below. 
The 112(b) rejection (see paragraphs 16-18 of previous Office Action) against claim 1 is withdrawn due to Applicant’s amendments, which fix the indefinite issue. 
The obvious rejection against claims 1 and 20-21 as being unpatentable (paragraphs 19-22 of previous Office Action) is withdrawn. Applicants amended their claims to overcome the 103 rejection. Furthermore, Examiner has reviewed Applicants’ remarks of 06/03/2022 and has found them persuasive. 
Examiner finds the following particularly persuasive in justifying withdrawal of the obviousness rejection: 
Applicants submit that MARY’S does not teach the administration routes now newly added to claims 1 and 20 by Applicants.  In fact, MARY’S only teaches a transdermal patch and that MARY’S teaches away from an oral administration of cannabis-containing compositions (See Remarks page 18 for how Applicants indicate MARY’S teaches away). 
Applicants submit that DONSKY does not teach a carrier comprising cellulose. Cellulose is actually a stabilizer (paragraph [0014]). In fact, cellulose is not a preferred embodiment (see Remarks page 19). 
Applicants submit that finding the most suitable concentration and ratios could be a complex exercise requiring a considerable amount of experimentation.  The present claimed composition comprises at least two different APIs (a cannabinoid and a terpene) and identifying the optimum ratio between multiple APIs in a single composition would require undue experimentation by the skilled artisan, which step requires years of clinical trials.
Claim Rejections - 35 USC § 101 –Maintained 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to plant extracts (natural phenomenon) without significantly more. The claim(s) recite(s) plant extracts comprising at least one monoterpene, which (per broadest reasonable interpretation) are interpreted as nothing other than constituents of plant extracts (hence a judicial exception). This judicial exception is not integrated into a practical application because the weight percentages and weight ratios of said constituents of these plant extracts amount to insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  The various weight ratios and weight percentages may also constitute well-understood, routine, conventional activities previously known to the industry, as the industry does know how to select only specific weight ratios and weight percentages.

Step 1:  Is the broadest reasonable interpretation of the claims as a whole drawn to a process, machine, manufacture, or composition of matter?
Yes, the broadest reasonable interpretations of claims 1 and 20-21 are drawn to a plant extract, which is a composition of matter.
Revised Step 2A:  
Prong One:  Do claims 1 and 20 recite natural phenomenon?
Yes, the broadest reasonable interpretation of claims 1 and 20-21 are drawn to plant extracts (natural phenomenon) comprising at least one monoterpene (monoterpenes are naturally occurring in plant extracts).  Claim 1 also requires a cannabinoid and a cellulose-carrier.  Cannabinoids and carriers are each naturally occurring in plant extracts.  Thus, the monoterpenes, cannabinoids, and carriers of claims 1 and 20-21 are interpreted as naturally occurring constituents of plant extracts and are hence judicial exceptions (JE).  The limitations of claims 1 and 20-21 do not constitute markedly different characteristics from monoterpenes, cannabinoids, and cellulose-carriers that occur in nature.
Prong Two:  Do claims 1 and 20-21 recite additional elements that integrate the judicial exception (JE) into a practical application?
No, neither claim 1 nor claims 20-21 recite additional elements that integrate the JE into a practical application.  Claims 1 and 20-21 are each interpreted (broadest reasonable interpretation) as drawn to plant extracts comprising at least one monoterpene.  In addition, claim 1 requires at least one cannabinoid and at least one cellulosic-carrier.  The various weight percentages and various weight ratios of claims 1 and 20-21 do not constitute “additional elements that integrate the JE into a practical application” as these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s). The phrase “forming a therapeutic product with an enhanced therapeutic effect compared with that of a product comprising one half the amount of the five or less monoterpenes” in claim 21 does not carry patentable weight as the claim is a composition claim and not a method claim. 
Step 2B:  Do claims 1 and 20-21 recite additional elements that amount to significantly more than the judicial exceptions (JE)?
No, the claims 1 and 20-21 do not recite additional elements that amount to significantly more than the JE.  Claims 1 and 20-21 are each interpreted (broadest reasonable interpretation) as drawn to plant extracts comprising at least one monoterpene.  In addition, claim 1 requires at least one cannabinoid and at least one cellulosic-carrier.  The various weight percentages and various weight ratios do not constitute “additional elements that amount to significantly more than the JE” as these weight percentages and weight ratios are insignificant extra-solution activities that add nothing more than a drafting effort designed to monopolize the exception(s).  The various weight ratios and weight percentages may also constitute well-understood, routine, conventional activities previously known to the industry, as the industry does know how to select only specific weight ratios and weight percentages.  Furthermore, the therapeutic products appear to fall within the “well-understood, routine, and conventional activities” as the industry does know how to package therapeutic products into tablets, gel capsules, sublingual oils, edibles, beverages, cigarettes, and vaporizer liquids. The phrase “forming a therapeutic product with an enhanced therapeutic effect compared with that of a product comprising one half the amount of the five or less monoterpenes” in claim 21 does not carry patentable weight as the claim is a composition claim and not a method claim.
Thus, claims 1, 20 and 21 are not patent eligible and are rejected under 35 U.S.C. 101. This rejection is properly made final since this is a maintained rejection. 

Conclusion
No claims are presently allowable. 
MARY’S (U.S. 20150297556-A1) and DONSKY (WO 2015068052 A2) previously were considered to be prior art, but now are close art. While MARY’S teaches a cannabinoid, terpene, and carrier agent (paragraph [0006]), MARY’S does not teach oral administration routes, a cellulose carrier, or the specific weight ratio of terpenes to cannabinoids (see Remarks pages 18-19). In addition, MARYS teaches away from the administration routes of amended claims 1 and 20 (see paragraph 18, above).  While DONSKY teaches cannabinoid, terpene, and carrier, DONSKY does not teach a cellulose carrier or monoterpene (See Remarks pages 19-20).
U.S. application 17/068,845 is not a double patent reference. While 17/068,845 teaches a composition comprising a cannabinoid, terpene wherein one terpene is at least 40 weight %, and at least 5 weight % of a carrier. 17/068,845 is not a double patent reference because 17/068,845’s claims do not teach a cellulose carrier, does not teach the oral administration routes of tablets, gel capsules, etc, and does not teach that the primary terpene is a monoterpene as required by instant claims 1 and 20. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

An art search for therapeutic product of claim 1 and claim 20 did not retrieve any new applicable prior art. See “SEARCH 6” (Expert-conducted Search using Registry and Hcaplus of STN) in enclosed search notes. 
A review of the instant application’s inventor/assignee/ owner names within “SEARCH 6” of STN did not retrieve any double patent references. 
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH databases retrieved double patent reference. See “SERACH 1” through “SERACH 4” in enclosed search notes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625